              IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHERN DIVISION

IN RE ANTHONY JACOWAY                      )
      LISA JACOWAY,
         Debtors                )
  v.                            )                Bankruptcy Case Number
                                )                 19-80658-CRJ-7
                                )
HOLLOWAY CREDIT SOLUTIONS, LLC; )                Adversary Proceeding No.
et als.                         )                  21-80063
        Defendants.             )



                    RESPONSE TO COMPLAINT
                             BY
               HOLLOWAY CREDIT SOLUTIONS, LLC

                                  (Denial)
      Defendant Holloway Credit Solutions, L.L.C. (hereinafter

“Holloway”) shows unto the Court as follows:

                        GENERAL RESPONSE/DENIAL

      Holloway responds to the allegations of the said Motion

in like-numbered paragraphs as follow:

      1. Admitted except the allegation that the Debtors did

business    with    Holloway.         At   all   times,     Holloway     was   a

collector of a debt owed to Defendant Highlands.

      2.   Denied.

      3.   Denied.      The debt which Holloway contacted Debtors

was   a    post-petition       debt    not     included     in   the     CH    13

proceedings.



Case 21-80063-CRJ    Doc 9   Filed 07/05/21 Entered 07/05/21 23:40:38   Desc Main
                             Document      Page 1 of 3
      4. Holloway denies any willful violation of the automatic

stay.

      5.    Holloway     neither      admits     nor   denies    the      alleged

statements of law.

      6.    No response is required.

      7.    Denied.

      8.    Denied.

      9.    Denied.

      10.   The debt sought to be paid was post-petition to the

CH 13 filing.

      11.    The debt for which Holloway contacted the Debtors

was incurred on February 2, 2020 after the CH 13 proceedings

were initiated on March 4, 2019 and, thus, was post-petition

and     Holloway    denies      any    willful     violation     as      alleged.

Holloway agrees that it sent a collection letter in March 2021

as alleged and later called on April 12, 2021 during which

Lisa Jacoway said that she was in bankruptcy and Holloway

ceased all collection.            After that conversation it received

the U.S. Mail notice of the CH 7 conversion.

      12 & 13.      Holloway denies any wilful violation of law.

      14.    Denied.

      15.    Denied.

      16.    Any willful violation is denied.




Case 21-80063-CRJ     Doc 9   Filed 07/05/21 Entered 07/05/21 23:40:38   Desc Main
                              Document      Page 2 of 3
                                          /s/ J. Knox Argo
                                          J. Knox Argo,
                                          Attorney for Holloway Credit
                                          Solutions, LLC


J. Knox Argo, P.C.
J. Knox Argo (ARG001)
6706 Taylor Circle
Montgomery, AL 36117
Phone: (334)279-0088
knox@jknoxargopc.com


                        CERTIFICATE OF SERVICE

     I hereby certify that I have this day delivered an exact
copy of the above document to the attorneys of record herein
by filing such through efiling and service on such attorneys
by such system on this the 5 th day of July 2021.


                                    /s/ J. Knox Argo
                                    J. Knox Argo




Case 21-80063-CRJ   Doc 9   Filed 07/05/21 Entered 07/05/21 23:40:38   Desc Main
                            Document      Page 3 of 3
